United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                  October 18, 2006

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-1706

CORIOLAN OTRAVA,
         Petitioner,                          Petition for Review of an Order of the
                                              Board of Immigration Appeals
      v.
                                              No. A95-585-345
ALBERTO R. GONZALES,
         Respondent.

                                     ORDER

      The October 17, 2006 Order in this case is amended as follows:

      On page 4, the second to the last line of the first paragraph, the citation
should read:

              Balogun v. Ashcroft, 374 F.3d 492, 498 (7th Cir. 2004)